DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07 February 2022 has been considered and, along with the Examiner’s Amendment below, place the case in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 23 February 2022.

The application has been amended as follows: 

1. (currently amended) An automatic can crusher apparatus comprising: 
a housing having a housing left side, a housing right side, a housing top side, a housing bottom side, a housing front side, and a housing back side defining a housing inside, the housing left side having a ram aperture extending through to the housing , the housing including a left housing portion, a right housing portion and a set of housing edge rods extending therebetween;
a ram coupled to the housing, the ram having a pneumatic cylinder body coupled to the housing left side, a ram arm coupled to the cylinder body and extending through the ram aperture, and a ram head coupled to the ram arm, the ram moving the ram head between a load position and a crush position adjacent the housing right side; 
a can positioner coupled to the housing, the can positioner being coupled to the housing left side within the housing inside, the can positioner being configured to secure a can adjacent the ram head in the load position; and 
a feeder chute coupled to the housing, the feeder chute being coupled to the housing top side and configured to receive a plurality of cans through a chute top end and dispense each can through a chute bottom end onto the can positioner when the ram head is in the load position, the feeder chute having an upper parallelepiped portion and a lower parallelepiped portion arranged at an obtuse angle, the upper parallelepiped portion and the lower parallelepiped portion having respective faces facing away from the housing back side and forming an angle between 120º -170º.
9. (Canceled)

Allowable Subject Matter
Claims 1-3, 6-8 and 10-11 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment has added that the feeder chute has portions that form an angle between 120 and 170 degrees and the housing has a set of housing edge rods extending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
02/24/2022